Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	The amendment filed on 07-25-2022 has been entered and considered.
Claims 1-18 and 30-41 are pending in this application.
Claims 19-29 have been canceled.
Claims 31-41 are newly added.
Claims 1-18 and 30-41 remain rejected as discussed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 10, 15, 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2015/0049736) in view of Ding et al (US 2022/0256559).
For claim 1, Liu discloses a method of sidelink wireless communication at a first wireless communication device, the method comprising: communicating with a base station over a first link (see at least Fig.1 and/or [0128]; performing uplink (UL) communication with a BS) and a second wireless communication device over a second link (see at least Fig.1 and/or [0129]; performing D2D communication with a second UE) on a common carrier shared between the first link and the second link (see at least [0130]; using the same (common) time-frequency resource (carrier) for the UL and D2D communication (shared)); receiving a grant from the base station comprising an indication of resources (see at least [0004]; BS (centralized control/radio resource management) schedules (UE receives) radio resources (grants)) on the common carrier for a superposition transmission comprising a base layer corresponding to an uplink signal to be transmitted to the base station and an enhanced layer corresponding to a sidelink signal to be transmitted to at least the second wireless communication device (see at least [0011] and/or [0130]; same (common/superposition) time-frequency resource (carrier) for the UL (uplink signal “base layer”) and D2D (sidelink “enhanced layer”) communication (shared)); transmitting interference assistance information associated with the base layer to the second wireless communication device, the interference assistance information comprising a first scheme used for the uplink signal (see at least [0089]; D2D UE learns from the UE (UE transmitting to D2D UE) an interference assistance information comprising first scheme (precoding matrix) adopted in the UL communication (associated with the base layer) to perform interference elimination); and transmitting the superposition transmission comprising the base layer and the enhanced layer to the base station and the second wireless communication device (see at least [0089]; transmission of UL (base layer) communication and D2D (enhanced layer) communication in a superposition coding manner (superposition transmission) and wherein UL communication to BS and D2D communication to the D2D UE).  Liu discloses all the claimed subject matter with the exception of explicitly disclosing the use of a first modulation and coding scheme (MCS) as a processing scheme for uplink signal.  However, Ding discloses the use of first MCS for uplink signal and/or sidelink MCS for sidelink signal as processing schemes for uplink and sidelink communications (see at least Fig.4 discloses the use of first MCS for uplink signal and/or sidelink MCS for sidelink signal as transmission parameters).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use at least first MCS for uplink signal and/or sidelink MCS for sidelink signal for processing respective signal, as matter of design choice, as taught by Ding into the superposition communication method/apparatus of Liu for the purpose of at least processing (applying respective modulation and coding scheme) the signals and/or differentiating between different (sidelink and uplink) signals in order to at least avoid/eliminate interference and therefore have a reliable communication system.
For claim 10, Liu further discloses transmitting a capability indication to the base station indicating a capability of the first wireless communication device to perform the superposition transmission (see at least [0004]; the use of base station as a centralized controller for at least establishing links require exchanging messages with the UE(s) and wherein any received message by the BS is mapped to the capability indication since establishing the link with BS is a confirmation of UE’s capabilities and wherein [0020] discloses that the instant MIMO system requires the performing of superposition transmission because of at least the use of the same time-frequency resource for UL and D2D communications.  Also, the transmitting of UL communication to the BS on the same time-frequency resource as the transmitted D2D communication is itself a capability indication to perform the superposition transmission).
For claim 15, Liu discloses a method of sidelink wireless communication at a first wireless communication device, the method comprising: communicating with a base station over a first link (see at least Fig.1 and/or [0128]; performing uplink (UL) communication with a BS) and a second wireless communication device over a second link (see at least Fig.1 and/or [0129]; performing D2D communication with a second UE) on a common carrier shared between the first link and the second link  and a second wireless communication device over a second link (see at least [0130]; using the same (common) time-frequency resource (carrier) for the UL and D2D communication (shared)); receiving a superposition transmission from the second wireless communication device comprising a base layer corresponding to an uplink signal transmitted from the second wireless communication device to the base station and an enhanced layer corresponding to a sidelink signal transmitted from the second wireless communication device to the first wireless communication device (see at least [0089]; receiving UL (base layer) communication and D2D (enhanced layer) communication in a superposition coding manner (superposition transmission) and wherein UL communication to BS and D2D communication to the D2D UE); receiving interference assistance information associated with the base layer from the second wireless communication device, the interference assistance information comprising a first scheme used for the uplink signal (see at least [0089]; D2D UE learns (receives) from the UE (UE transmitting to D2D UE) an interference assistance information comprising first scheme (precoding matrix) adopted in the UL communication (associated with the base layer) to perform interference elimination); and canceling the base layer from the superposition transmission utilizing the interference assistance information to obtain the enhanced layer comprising the sidelink signal (see at least [0089]; performing interference elimination (canceling) to obtain/detect a required D2D signal “enhanced layer”).  Liu discloses all the claimed subject matter with the exception of explicitly disclosing the use of a first modulation and coding scheme (MCS) as a processing scheme for uplink signal.  However, Ding discloses the use of first MCS for uplink signal and/or sidelink MCS for sidelink signal as processing schemes for uplink and sidelink communications (see at least Fig.4 discloses the use of first MCS for uplink signal and/or sidelink MCS for sidelink signal as transmission parameters).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use at least first MCS for uplink signal and sidelink MCS for sidelink signal for processing respective signal, as matter of design choice, as taught by Ding into the superposition communication method/apparatus of Liu for the purpose of at least processing (applying respective modulation and coding scheme) the signals and/or differentiating between different (sidelink and uplink) signals in order to at least avoid interference and therefore have a reliable communication system.
For claim 30, Liu discloses a first wireless communication device in a wireless communication network, comprising: a wireless transceiver; a memory; and a processor coupled to the wireless transceiver and the memory (see at least Fig.1 and/or Fig.8 and/or [0142]; UE), wherein the processor is configured to: communicate with a base station over a first link (see at least Fig.1 and/or [0128]; performing uplink (UL) communication with a BS) and a second wireless communication device over a second link (see at least Fig.1 and/or [0129]; performing D2D communication with a second UE) on a common carrier shared between the first link and the second link via the wireless transceiver (see at least [0130]; using the same (common) time-frequency resource (carrier) for the UL and D2D communication (shared)); receive a grant from the base station comprising an indication of resources (see at least [0004]; BS (centralized control/radio resource management) schedules (UE receives) radio resources (grants)) on the common carrier for a superposition transmission comprising a base layer corresponding to an uplink signal to be transmitted to the base station and an enhanced layer corresponding to a sidelink signal to be transmitted to at least the second wireless communication device (see at least [0011] and/or [0130]; same (common/shared) time-frequency resource (carrier) for the UL (uplink signal “base layer”) and D2D (sidelink “enhanced layer”) communication (superposition)); transmit interference assistance information associated with the base layer to the second wireless communication device via the wireless transceiver, the interference assistance information comprising a first scheme used for the uplink signal (see at least [0089]; D2D UE learns from the UE (UE transmitting to D2D UE) an interference assistance information comprising first scheme (precoding matrix) adopted in the UL communication (associated with the base layer) to perform interference elimination); and transmit the superposition transmission comprising the base layer and the enhanced layer to the base station and the second wireless communication device via the wireless transceiver (see at least [0089]; transmission of UL (base layer) communication and D2D (enhanced layer) communication in a superposition coding manner (superposition transmission) and wherein UL communication to BS and D2D communication to the D2D UE).  Liu discloses all the claimed subject matter with the exception of explicitly disclosing the use of a first modulation and coding scheme (MCS) as a processing scheme for uplink signal.  However, Ding discloses the use of first MCS for uplink signal and/or sidelink MCS for sidelink signal as processing schemes for uplink and sidelink communications (see at least Fig.4 discloses the use of first MCS for uplink signal and/or sidelink MCS for sidelink signal as transmission parameters).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use at least first MCS for uplink signal and sidelink MCS for sidelink signal for processing respective signal, as matter of design choice, as taught by Ding into the superposition communication method/apparatus of Liu for the purpose of at least processing (applying respective modulation and coding scheme) the signals and/or differentiating between different (sidelink and uplink) signals in order to at least avoid interference and therefore have a reliable communication system.
Claim 39 is rejected for same reasons as claim 15 since claim 39 is the apparatus claim that is implemented by the method claim 15.
3.	Claims 2-3, 5, 31-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ding and further in view of Chen et al (US 2011/0159914) and Pelletier et al (US 2012/0177089).
For claim 2, Liu further discloses determining transmit power to be used between the base layer and the enhanced layer (see at least [0058] and [0062]; determining the transmit power according to at least path loss to be used between UL communication (base layer) and D2D communication (enhanced layer)); determining a total power budget for the superposition transmission (see at least [0063]; determining maximum transmit power (total power)); and applying respective transmit power to generate the base layer at a first power and the enhanced layer at a second power (see at least [0058]-[0065]; applying respective transmit power (first and second) to generate the UL communication (base layer) and D2D communication (enhanced layer)).  Liu in view of Ding discloses all the claimed subject matter with the exception of explicitly disclosing receiving the transmit power from the base station.  However, Chen discloses a base station that receives path loss from terminals and calculate the transmit power and wherein the terminal(s) receives transmit power (TPC) from the base station (see at least [0190]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Chen into the method/apparatus of Liu in view of Ding for the purpose of at least having a centralized control system (BS) that controls and manages the network and/or minimizing the processing at the terminals.  Liu in view of Ding and Chen discloses all the claimed subject matter with the exception of explicitly disclosing the use of power split factor (PSF) and applying the power split factor to the total power budget to determine a plurality of powers according to the factor.  However, Pelletier discloses the use of power split factor and applying the power split factor to the total power budget to determine a plurality of powers according to the factor (see at least [0111]; calculating power split based on the PSF).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching Pelletier of into the method/apparatus of Liu in view of Ding and Chen, by using and sending the PSF as the transmit power (TPC), for the purpose of at least implementing the power split according to the PSF in order to at least efficiently using and allocating power accordingly to different communications.
For claim 3, Pelletier further discloses wherein the applying the power split factor further comprises: multiplying the power split factor by the total power budget to determine the first power at which to generate the first communication; and multiplying the total power budget by a difference between one and the power split factor to determine the second power at which to generate the second communication (see at least [0111] and the equations; use of PSF).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching Pelletier of into the method/apparatus of Liu in view of Ding and Chen, by using the PSF to generate UL (base layer) and D2D (enhanced layer) communications, for the purpose of at least implementing the power split according to the PSF in order to at least efficiently using and allocating power accordingly to different communications.
For claims 5 and 34, Liu further discloses receiving first scheme associated with the uplink signal and a second scheme associated with the sidelink signal (see at least [0038] and/or [0089]; determining/learning (receiving) the first scheme (precoding) on UL communication and a second scheme (precoding) on D2D (sidelink) communication); generating the uplink signal utilizing the first scheme at the first power to produce the base layer (see at least [0089]; generating the UL (base layer) and D2D (enhanced layer) communications using respective scheme (first/second precoding) at respective transmit power (first/second)); generating the sidelink signal utilizing the second scheme at the second power to produce the enhanced layer (see at least [0089]; generating the UL (base layer) and D2D (enhanced layer) communications using respective scheme (first/second precoding) at respective transmit power (first/second)); and superimposing the enhanced layer on the base layer to produce the superposition transmission (see at least [0089]; transmission of UL (base layer) communication and D2D (enhanced layer) communication in a superposition coding manner (superposition transmission)), and wherein Ding discloses in at least Fig.3 that the base station transmits scheduling information that comprises at least first MCS for uplink signal and/or sidelink MCS for sidelink signal to be used in generating and transmitting the respective signal (see at least Fig.4). Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use MCS as taught by Ding into the superposition communication method/apparatus of Liu for the purpose of at least applying a corresponding modulating and coding scheme to the generated communication(s) in order to at least avoid interference and therefore have a reliable communication system. 
Claims 31-32 are rejected for same reasons as claims 2-3, respectively.
4.	Claims 4 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ding, Chen and Pelletier and further in view of Lee et al (US 2021/0282143).
For claims 4 and 33, Liu in view of Ding, Chen and Pelletier discloses all the claimed subject matter with the exception of explicitly disclosing receiving closed loop power control parameters and open loop power control parameters for the transmission, wherein at least one of the open loop power control parameters comprises an updated open loop power control parameter updated for the transmission; and determining the total power budget based on the closed loop power control parameters and the open loop power control parameters.  However, Lee discloses calculating the total transmission power based on at least received preconfigured open loop power control parameters (OLPC) (see at least [0157]; preconfigured that is changeable/updatable based on configuration) and closed loop power control parameters (CLPC)) (see at least [0150]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use OLPC and CLPC parameters as taught by Lee into the superposition communication method/apparatus of Liu in view of Ding, Chen and Pelletier for the purpose of at least calculating and generating the total transmission power to be used in transmitting communications as needed/configured.
5.	Claims 9 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ding, Chen and Pelletier and further in view of Seo et al (US 2015/0078270).
For claims 9 and 38, Liu in view of Ding, Chen and Pelletier discloses all the claimed subject matter with the exception of explicitly disclosing receiving downlink control information comprising at least the grant, the second MCS, and the power split factor.  However, Seo discloses the use of DCI comprising at least grant, MCS and TPC (power) (see at least [0080] and/or [0089] and/or [0135]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use DCI including all necessary filed (MCS, TPC, grant…) as taught by Seo into the superposition communication method/apparatus of Liu in view of Ding, Chen and Pelletier for the purpose of at least signaling all needed/necessary information to the UE(s) in order to at least have a reliable communication system.
6.	Claims 6-8 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ding, Chen and Pelletier and further in view of Cai et al (US 2020/0092845).
For claims 6-7 and 35-36, Liu discloses transmitting interference assistance information comprising used scheme (see at least [0089]; D2D UE learns from the UE (UE transmitting to D2D UE) a precoding matrix (interference assistance information) adopted in the UL communication (associated with the base layer) to perform interference elimination), wherein Pelletier further discloses the use of power split factor and applying the power split factor to the total power budget to determine a plurality of transmit powers according to the factor (see at least [0111]; calculating power split based on the PSF), and wherein Ding discloses transmitting first MCS for uplink signal and sidelink/second MCS for sidelink signal to be used in generating and transmitting the communications (see at least Fig. 4).  Liu in view of Ding, Chen and Pelletier discloses all the claimed subject matter with the exception of explicitly disclosing the interference assistance information comprising the first/second MCS and the power split factor (transmit power(s)) to the second wireless communication device and transmitting sidelink control information (SCI) comprising the interference assistance information.  However, Cai discloses the use of SCI to indicate a lot of information such as used MCS (first/second), information of another UE (transmit power), feedback information (see at least [0282]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the SCI as taught by Cai into the superposition communication method/apparatus of Liu in view of Ding, Chen and Pelletier for the purpose of at least feeding back necessary/needed information to the D2D UE in order to at least have a reliable communication system.
For claims 8 and 37, Liu further discloses transmitting the interference assistance information separate from sidelink control information comprising the second used scheme to the second wireless communication device (see at least [0089]; D2D UE learns (separate from SCI) from the UE (UE transmitting to D2D UE) a precoding (scheme) matrix (interference assistance information) adopted in the UL communication (associated with the base layer) to perform interference elimination), wherein Ding discloses the use of first MCS for uplink signal and sidelink/second MCS for sidelink signal (see at least Fig.4) and wherein Cai discloses the use of SCI (see at least [0282]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to feedback/use MCS information into the superposition communication method/apparatus for the purpose of at least applying a corresponding modulating and coding scheme to the generated communication(s) and/or feeding back necessary/needed information (such as at least MCS) to the D2D UE in order to at least have a reliable communication system.
7.	Claims 16 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ding and further in view of Pelletier et al (US 2012/0177089).
For claims 16 and 40, Liu further discloses receiving the interference assistance information comprising the first scheme of the uplink signal (see at least [0038] and/or [0089]; determining/learning (receiving) the first scheme (precoding) on UL communication); generating the uplink signal at a first power to produce the base layer (see at least [0089]; generating the UL (base layer) and D2D (enhanced layer) communications using respective scheme (first/second precoding) at respective transmit power (first/second)); and generating the sidelink signal at a second power to produce the enhanced layer (see at least [0089]; generating the UL (base layer) and D2D (enhanced layer) communications using respective scheme (first/second precoding) at respective transmit power (first/second)) and wherein Ding discloses at least first MCS for uplink signal and sidelink MCS for sidelink signal to be used in generating and transmitting the respective signal (see at least Fig.4).  Liu in view of Ding discloses all the claimed subject matter with the exception of explicitly disclosing the use of power split factor (PSF) and applying the power split factor to the total power budget to determine a plurality of powers (first and second powers) according to the factor.  However, Pelletier discloses the use of power split factor and applying the power split factor to the total power budget to determine a plurality of powers according to the factor (see at least [0111]; calculating power split based on the PSF).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching Pelletier of into the method/apparatus of Liu in view of Ding, by using PSF as the transmit power (TPC), for the purpose of at least implementing the power split (first and second powers) according to the PSF in order to at least efficiently using and allocating power accordingly to different communications.
8.	Claims 17-18 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ding and Pelletier and further in view of Cai et al (US 2020/0092845).
For claim 17, Liu in view of Ding and Pelletier discloses all the claimed subject matter with the exception of explicitly disclosing receiving sidelink control information (SCI) comprising the interference assistance information and a second MCS from the second wireless communication device.  However, Cai discloses the use of SCI to indicate a lot of information such as used MCS (first/second), information of another UE (transmit power), feedback information (see at least [0282]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the SCI as taught by Cai into the superposition communication method/apparatus of Liu in view of Ding and Pelletier for the purpose of at least feeding back necessary/needed information to the D2D UE in order to at least have a reliable communication system.
For claims 18 and 41, Liu further discloses receiving the interference assistance information separate from sidelink control information comprising a second used scheme from the second wireless communication device (see at least [0089]; D2D UE learns (separate from SCI) from the UE (UE transmitting to D2D UE) a precoding (scheme) matrix (interference assistance information) adopted in the UL communication (associated with the base layer) to perform interference elimination), wherein Ding discloses the use of first MCS for uplink signal and sidelink/second MCS for sidelink signal (see at least Fig.4) and wherein Cai discloses the use of SCI (see at least [0282]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to feedback/use MCS information into the superposition communication method/apparatus for the purpose of at least applying a corresponding modulating and coding scheme to the generated communication(s) and/or feeding back necessary/needed information (such as at least MCS) to the D2D UE in order to at least have a reliable communication system.
9.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ding and further in view of Manchanda et al (US 10,313,920).
For claims 11-12, Liu in view of Ding discloses all the claimed subject matter with the exception of explicitly disclosing transmitting a scheduling request to the base station requesting the grant for the superposition transmission and wherein transmitting the scheduling request comprising at least one of a sidelink packet priority of the sidelink signal, a buffer status report, or a sidelink quality.  However, Manchanda discloses transmitting a scheduling request to the base station requesting the grant for the transmission (see at least col.6 lines 12-21; when UE has data to send, it will transmit a scheduling request (SR) to request allocation of uplink resources (grant) to carry the data) and wherein transmitting the scheduling request comprising at least one of a sidelink packet priority of the sidelink signal, a buffer status report, or a sidelink quality (see at least col.6 lines 57-59; scheduling request that carries the BSR).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the SR as taught by Manchanda into the superposition communication method/apparatus of Liu in view of Ding for the purpose of at least requesting grant/resources to transmit data.
10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ding and Manchanda and further in view of Hu et al (US 2019/0380132) and Marinier (US 2004/0242161).
For claim 13, Liu in view of Ding and Manchanda discloses all the claimed subject matter with the exception of explicitly disclosing the scheduling request comprises the sidelink quality.  However, Hu discloses the use of resource allocation request (scheduling request) that comprises at least BSR and sidelink channel quality information (see at least [0023]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the resource allocation request as taught by Hu into the superposition communication method/apparatus of Liu in view of Ding and Manchanda for the purpose of at least requesting grant/resources to transmit data according to at least the indicated sidelink quality information.  Liu in view of Ding, Manchanda and Hu discloses all the claimed subject matter with the exception of explicitly disclosing measuring an average sidelink path loss associated with the second link over a window of time, wherein the sidelink quality comprises the average sidelink path loss.  However, Marinier discloses measuring and averaging the path loss over a period of time (see at least [0029]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the average path loss as taught by Marinier as a sidelink quality of Liu in view of Ding, Manchanda and Hu for the purpose of at least eliminating the short-term fluctuations due to fast fading and therefore requesting grant/resources to transmit data according to at least the indicated sidelink quality information (average path loss).
11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ding and further in view of Kim et al (US 2016/0374068).
For claim 14 Liu in view of Ding discloses all the claimed subject matter with the exception of explicitly disclosing wherein the sidelink signal comprises a broadcast sidelink signal broadcast to a plurality of sidelink devices comprising the second wireless communication device.  However, Kim discloses wherein the sidelink signal comprises a broadcast sidelink signal broadcast to a plurality of sidelink devices comprising second wireless communication device (see at least Fig.6 and/or [0024] and/or [0109]; broadcasting D2D/sidelink data to a plurality of UEs).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the broadcasting method as taught by Kim into the superposition communication method/apparatus of Liu in view of Ding for the purpose of at least broadcasting data to a plurality of UEs instead of unicasting it to each UE in order to at least transmitting data to a plurality of UEs without delay.
Response to Arguments
12.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, in regard of at least the introduction of the new reference, Ding et al.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467